    Case: 1:20-cv-04699 Document #: 68 Filed: 09/11/20 Page 1 of 1 PageID #:1566


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In Re: TikTok, Inc., Consumer                  Case Number: 1:20-cv-04699
            Privacy Litigation

An appearance is hereby filed by the undersigned as attorney for:
A.S., a Minor, through Guardian, A.S.,
Attorney name (type or print): Tiffany Marko Yiatras

Firm: Consumer Protection Legal, LLC

Street address: 8235 Forsyth Boulevard, Suite 1100

City/State/Zip: Saint Louis, Missouri 63105-1643

Bar ID Number: 6286795                                     Telephone Number: 314-541-0317
(See item 3 in instructions)

Email Address: tiffany@consumerprotectionlegal.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this ourt an attorney must either be a member in good standing of this ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 . . §1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 9/11/2020

Attorney signature:            S/ Tiffany Marko Yiatras
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
